Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-24 objected to because of the following informalities. Appropriate correction is required.
Claim 10. The phrase “steps as follows” lacks an article. Applicant may amend back to “the steps of.”

Claims 11-24. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13. Claim 10 already claims what claim 13 claims, thus claim 13 fails to further limit.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13-17, and 24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Watson et al., U.S. Patent App. Pub. No. 2013/0192996 A1 [hereinafter Watson] in view of Piascik et al., U.S. Patent App. Pub. No. 2012/0156519 A1 [hereinafter Piascik] and Dean et al., U.S. Patent No. 4,036,602 [hereinafter Dean].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 10. The following references render this claim obvious.
I. Watson
A method for forming a coating system which enhances resistance against corrosion (surface implantation for corrosion protection of aluminum components; Watson title) comprising:
providing a substrate formed from an aluminum material (Al substrate 12; Watson [0005]-[0006], [0019]-[0024], figs. 3-5);
forming a zinc material underlayer on a surface of the substrate (forming sacrificial anodic zinc metal or zinc mixture - which would form an alloy; Watson [0019]-[0024], figs. 3-5) … .
II. Piascik and Dean
Watson is silent on forming an aluminum coating on the zinc material underlayer.
Piascik teaches aerospace gas turbine blades are susceptible to corrosion or erosion due to “exposure to salt, sulfur, and sand.” Piascik [0002]. Piascik teaches a method comprising electroplating aluminum and its alloys to a thickness of 15-45 microns. Piascik [0005]-[0006], [0016], [0019], [0021]-[0022], fig. 1. Piascik teaches the alloy may have 0.5-10 wt% of alloying elements, thus making the alloy 90-95.5 wt% aluminum. Piascik [0027]. Piascik further teaches the method optionally further comprises heat treating the aluminum layer in order to form an alpha alumina oxide layer which increases the oxidation (i.e. corrosion) resistance. Piascik [0025]-[0027], fig. 1. Piascik teaches that the total coating may be comprised of one or more layers, thus the whole coating may comprise entirely of an alpha alumina oxide layer. Id. Piascik teaches that this coating on substrates have been used “for corrosion and wear and tear resistance.” Piascik [0005]-[0006], [0016], [0019], [0021]-[0022], [0026], fig. 1.
Dean teaches it was known to put coatings on top of sacrificial layers. Dean abstract, col. 2 l. 23 – col. 3 l. 6. A person having ordinary skill in the art would have recognized that this would add more protection.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s component with Piascik’s method comprising electroplating aluminum or aluminum alloy coating and optionally heat treating to an alpha alumina oxide layer on top of the zinc layer for wear and tear resistance and/or to add more corrosion protection in addition to the sacrificial layer corrosion protection as taught by Dean.

Claim 13. The method of claim 10, wherein the aluminum coating forming step comprises depositing aluminum or an aluminum alloy onto the underlayer (rejected for similar reasons stated in the claim 10 rejection under Piascik).

Claim 14. The method of claim 10, wherein the aluminum coating forming step comprises electroplating aluminum onto the underlayer (rejected for similar reasons stated in the claim 10 rejection under Piascik).

Claim 15. The method according to claim 10, wherein the substrate is a fan blade of a gas turbine engine (fan blade used in a turbine engine). Watson [0002], [0014], claims 1 & 8.

Claim 16. The method according to claim 10, wherein the zinc material underlayer has a thickness of less than 10 microns (0.1-1 micron; Watson [0024]) and wherein the aluminum coating has a thickness of between 5 microns and 50 microns (rejected for similar reasons stated in the claim 10 rejection under Piascik).

Claim 17. The method according to claim 10, wherein the zinc material underlayer is a sacrificial layer of zinc alloy (rejected for similar reasons stated in the claim 10 rejection under Watson).

Claim 24. The method according to claim 10, wherein the step of forming the aluminum coating on the zinc material underlayer comprises forming the aluminum coating comprising an aluminum alloy which contains more than 50 wt. % aluminum (rejected for similar reasons stated in the claim 10 rejection under Piascik).

Claims 11-12 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Watson in view of Piascik and Dean as applied to claims 10 & 16 above, and further in view of Stareck et al., U.S. Patent No. 2,511,952 [hereinafter Stareck]. 
Claims 11-12 & 19. Watson is silent on (claim 11) the method of claim 10, wherein the underlayer forming step comprises depositing a zinc or zinc alloy on the surface using at least one zincating process, (claim 12) the method of claim 11, further comprising plating zinc or a zinc alloy onto the deposited zinc or zinc alloy, and (claim 19) the method according to claim 16, wherein the step of forming the zinc material underlayer further comprises reacting the exposed aluminum with the zincate solution to deposit a seed layer of zinc on the substrate, and then further depositing additional zinc or zinc alloy on the seed layer to reach a predetermined thickness of the underlayer.
However, Watson teaches that the zinc anodic metal coating 14 may be applied by electroplating. Watson [0021]. This zinc electroplating must be performed somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Stareck teaches a method comprising etching the aluminum with an alkaline cleaner before plating with zinc. Stareck col. 2 ll. 25-42. Stareck further teaches the method plates zinc by first zincating and immersion coating a zinc coating on the aluminum substrate using a zincate solution and then second electroplating the aluminum with the zinc immersion coating with zinc of a desired thickness. Stareck col. 1 l. 12 – col. 2 l. 55. Stareck teaches this results in an adherent coating of zinc on aluminum. Stareck col. 3 ll. 22-33.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s with Stareck’s method in order to electroplate an adherent coating of zinc. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s with Stareck’s method in order to yield the predictable result of having a suitable method of electroplating zinc.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Watson in view of Piascik and Dean as applied to claim 10 above, and further in view of Stareck and as evidenced by or alternatively in view of Ryu et al., KR 10-2010-0055095 A. A machine translation was used for Ryu et al. [hereinafter Ryu].
Claim 18. Watson is silent on the method according to claim 10, wherein the step of forming a zinc material underlayer comprises treating the substrate in an alkaline solution to remove a native oxide layer of aluminum from the substrate and create an exposed aluminum surface and contacting the substrate and the exposed aluminum surface with a zincate solution whereby zincate ions in the zincate solution react with the exposed aluminum surface to form the zinc underlayer on the substrate.
However, this limitation is obvious in view of Stareck for similar reasons stated in the claims 11-12 & 19 rejection.
Regarding the “remove a native oxide layer of aluminum from the substrate and create an exposed aluminum surface,” this would be inherently taught as Stareck teaches using an alkaline cleaner to etch the substrate. Stareck col. 2 ll. 25-37. This fact is shown by Ryu, which as a factual reference teaches that etching aluminum with an alkaline cleaner removes aluminum oxide on the surface of the aluminum substrate. Ryu pp. 4-5.
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Stareck’s alkaline cleaner etching in order to remove aluminum oxide on the surface of the aluminum substrate as taught by Ryu.

Claims 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Watson in view of Piascik and Dean as applied to claim 10 above, and further in view of Stareck and Sun et al., CN 102766888 A. A machine translation was used for Sun et al. [hereinafter Sun].
Claims 20-22. The aforementioned prior art teaches (claim 20) the method according to claim 10, wherein the step of forming the zinc material underlayer comprises contacting the substrate with a zinc plating solution (rejected for similar reasons mentioned in the claims 11-12 & 19 rejection over Stareck).
Watson is silent on (claim 20) wherein the zinc plating solution comprises an ionic liquid or a deep eutectic solvent solution, (claim 21) the method according to claim 20, wherein the zinc plating solution is a non-acidic and basic solution, and (claim 22) the method according to claim 20, wherein the zinc plating solution comprises choline chloride, zinc chloride, auxiliary solvent and additives.
However, Sun teaches a method comprising electroplating zinc on top of a zincated zinc layer with a deep eutectic ionic liquid comprising choline chloride and another component such as urea (i.e. auxiliary solvent), which may be in a 1:2 molar ratio. Sun [0011]-[0017], [0039]-[0041]. Sun teaches the method further comprises zinc chloride and an additive such as saccharin or starch. Id. The chlorides in the bath would make the solution non-acidic and basic. See also App. Spec. [0029] (describing ionic liquids or deep eutectic solutions as non-acidic and basic). Sun teaches this coating is uniform, dense, and is firmly combined with the substrate.
A person having ordinary skill in the art would have recognized this to be a suitable bath for electroplating zinc on top of a zincated layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s bulk zinc electroplating method with Sun’s method comprising choline chloride, zinc chloride, auxiliary solvent, and additives to yield a coating that is uniform, dense, and firmly combined with the substrate. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s bulk zinc electroplating method with Sun’s method comprising choline chloride, zinc chloride, auxiliary solvent, and additives to yield the predictable result of having a suitable method to electroplate bulk zinc with.

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Watson in view of Piascik, Dean, Stareck, and Sun as applied to claim 22 above, and further in view of either Marsal et al., U.S. Patent No. 5,827,419 [hereinafter Marsal] or Klam et al., U.S. Patent No. 6,153,079 [hereinafter Klam] and as evidenced by Yadav et al., Densities and Viscosities of (Choline Chloride + Urea) Deep Eutectic Solvent and Its Aqueous Mixtures in the Temperature Range 293.15 K to 363.15 K, J. Chem. & Eng. Data, 2221 (2014) [hereinafter Yadav].
Claim 23. Watson is silent on the method according to claim 22, wherein a molar ratio of the choline chloride and the zinc chloride is between 0.5 and 3.5.
However, Marsal teaches that a concentration of zinc ions higher than 1.6 M with an example of 2 M reaches sufficiently high deposition rates. Marsal col. 8 ll. 21-24, col. 11 ll. 45-46, col. 15 ll. 26-28.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s zinc concentration with Marsal’s higher than 1.6 M to reach sufficiently high deposition rates.
Klam teaches that a concentration of zinc ions higher than 1 M is a suitable concentration range to electroplate zinc. Klam col. 7 ll. 62-67, claim 1. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s zinc concentration with Klam’s >1 M to yield the predictable result of having a suitable zinc concentration to electroplate zinc with.
It is noted that at Sun’s 80°C, factual reference Yadav shows a choline chloride-urea eutectic has a density of 1.1635 kg/L. Yadav table 3. With a 1:2 molar ratio, this translates into choline chloride having a mass percentage of 53.8 mass%, meaning that the choline chloride concentration is 625.4 g/L, or 4.479 M. This choline chloride molar concentration combined with either of Marsal’s or Klam’s zinc concentrations overlap the claimed molar ratio range.


Claims 10-14, 16-17, 19, and 24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Stareck in view of Piascik et al., U.S. Patent App. Pub. No. 2012/0156519 A1 [hereinafter Piascik] and Dean et al., U.S. Patent No. 4,036,602 [hereinafter Dean].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 10. The following references render this claim obvious.
I. Stareck
A method for forming a coating system which enhances resistance against corrosion (coating of zinc on aluminum for greater corrosion resistance; Stareck col. 3 ll. 22-33) comprising the steps of:
providing a substrate formed from an aluminum material (Al substrate; Stareck col. 1 l. 11 – col. 2 l. 55);
forming a zinc material underlayer on a surface of the substrate (forming sacrificial anodic zinc metal; id.) … .
II. Al Coating - Piascik and Dean
Stareck is silent on forming an aluminum coating on the zinc material underlayer.
However, this limitation is rejected over Piascik and Dean for similar reasons stated in the claim 10 rejection over Watson in view of Piascik and Dean.

Claims 11-12 & 19. (claim 11) The method of claim 10, wherein the underlayer forming step comprises depositing a zinc or zinc alloy on the surface using at least one zincating process, (claim 12) the method of claim 11, further comprising plating zinc or a zinc alloy onto the deposited zinc or zinc alloy, and (claim 19) the method according to claim 16, wherein the step of forming the zinc material underlayer further comprises reacting the exposed aluminum with the zincate solution to deposit a seed layer of zinc on the substrate, and then further depositing additional zinc or zinc alloy on the seed layer to reach a predetermined thickness of the underlayer (Stareck teaches a method comprising etching the aluminum with an alkaline cleaner before plating with zinc; Stareck further teaches the method plates zinc by first zincating and immersion coating a zinc coating on the aluminum substrate using a zincate solution and then second electroplating the aluminum with the zinc immersion coating with zinc of a desired thickness). Stareck col. 1 l. 12 – col. 2 l. 55. 

Claim 13. The method of claim 10, wherein the aluminum coating forming step comprises depositing aluminum or an aluminum alloy onto the underlayer (rejected for similar reasons stated in the claim 10 rejection under Piascik).

Claim 14. The method of claim 10, wherein the aluminum coating forming step comprises electroplating aluminum onto the underlayer (rejected for similar reasons stated in the claim 10 rejection under Piascik).

Claim 16. The method according to claim 10 … wherein the aluminum coating has a thickness of between 5 microns and 50 microns (rejected for similar reasons stated in the claim 10 rejection under Piascik).
Stareck is silent on wherein the zinc material underlayer has a thickness of less than 10 microns.
However, the zinc underlayer must have some thickness. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Dean teaches that 0.0001-0.005 inches (i.e. 2.54-122 micrometers) is a suitable thickness for a sacrificial layer. Dean col. 2 l. 66 – col. 3 l. 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s thickness to be Dean’s 2.54-122 micrometers to yield the predictable result of having a suitable thickness for a sacrificial layer.

Claim 17. Stareck is silent on the method according to claim 10, wherein the zinc material underlayer is a sacrificial layer of zinc alloy.
However, it is obvious to combine equivalents for the same purpose. MPEP § 2144.06(I).
Dean teaches that zinc and various other metals may serve as sacrificial metals. Dean col. 2 ll. 37-46. A person having ordinary skill in the art would recognize that those metals which are more anodic than aluminum may be used for a sacrificial metal.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by combining with Dean’s other metals to form a zinc alloy for the same purpose of forming a sacrificial material.  

Claim 24. The method according to claim 10, wherein the step of forming the aluminum coating on the zinc material underlayer comprises forming the aluminum coating comprising an aluminum alloy which contains more than 50 wt. % aluminum (rejected for similar reasons stated in the claim 10 rejection under Piascik).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Stareck in view of Piascik and Dean as applied to claim 10 above, and further in view of Schwarz et al., U.S. Patent App. Pub. No. 2013/0167555 A1 [hereinafter Schwarz].
Claim 15. Stareck is silent on the method according to claim 10, wherein the substrate is a fan blade of a gas turbine engine.
However, Stareck’s component must be used for something. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Schwarz teaches that aluminum was used for fan blades in gas turbine engines to deliver air into a compressor section. Schwarz [0002]-[0004], [0042].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method and applied it to make Schwarz’s fan blades in gas turbine engines to deliver air into compressor sections.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Stareck in view of Piascik and Dean as applied to claim 10 above, and as evidenced by or alternatively further in view of Ryu et al., KR 10-2010-0055095 A. A machine translation was used for Ryu et al. [hereinafter Ryu].
Claim 18. The method according to claim 10, wherein the step of forming a zinc material underlayer comprises treating the substrate in an alkaline solution to remove a native oxide layer of aluminum from the substrate and create an expose aluminum surface and contacting the substrate and the exposed aluminum surface with a zincate solution whereby zincate ions in the zincate solution react with the exposed aluminum surface to form the zinc underlayer on the substrate (this limitation is obvious in view of Stareck for similar reasons stated in the claims 11-12 & 19 rejection).
Regarding the “remove a native oxide layer of aluminum from the substrate and create an exposed aluminum surface,” this would be inherently taught as Stareck teaches using an alkaline cleaner to etch the substrate. Stareck col. 2 ll. 25-37. This fact is shown by Ryu, which as a factual reference teaches that etching aluminum with an alkaline cleaner removes aluminum oxide on the surface of the aluminum substrate. Ryu pp. 4-5.
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Stareck’s alkaline cleaner etching in order to remove aluminum oxide on the surface of the aluminum substrate as taught by Ryu.

Claims 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Stareck in view of Piascik and Dean as applied to claim 10 above, and further in view of Sun et al., CN 102766888 A. A machine translation was used for Sun et al. [hereinafter Sun].
Claims 20-22. The aforementioned prior art teaches (claim 20) the method according to claim 10, wherein the step of forming the zinc material underlayer comprises contacting the substrate with a zinc plating solution (rejected for similar reasons mentioned in the claims 11-12 & 19 rejection under Stareck).
Stareck is silent on (claim 20) wherein the zinc plating solution comprises an ionic liquid or a deep eutectic solvent solution, (claim 21) the method according to claim 20, wherein the zinc plating solution is a non-acidic and basic solution, and (claim 22) the method according to claim 20, wherein the zinc plating solution comprises choline chloride, zinc chloride, auxiliary solvent and additives.
However, this is rejected over Sun for similar reasons as explained in the previous claims 20-22 rejection over Watson in view of Piascik, Dean, Stareck, and Sun.

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Stareck in view of Piascik, Dean, and Sun as applied to claim 22 above, and further in view of either Marsal et al., U.S. Patent No. 5,827,419 [hereinafter Marsal] or Klam et al., U.S. Patent No. 6,153,079 [hereinafter Klam] as evidenced by Yadav et al., Densities and Viscosities of (Choline Chloride + Urea) Deep Eutectic Solvent and Its Aqueous Mixtures in the Temperature Range 293.15 K to 363.15 K, J. Chem. & Eng. Data, 2221 (2014) [hereinafter Yadav].
Claim 23. Stareck is silent on the method according to claim 22, wherein a molar ratio of the choline chloride and the zinc chloride is between 0.5 and 3.5.
However, this is rejected over either Marsal or Klam for similar reasons as explained in the previous claim 23 rejection over Watson in view of Piascik, Dean, Stareck, Sun, and either Marsal or Klam.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner considered Applicant’s argument that “steps” is ubiquitous. Remarks p. 5.
The Examiner respectfully submits that he will relent, but the word “steps” is not a recognized noun where articles are omitted. Since Applicant insists on keeping the steps language, the prior “the steps of” should be used. 
 
The Examiner considered Applicant’s argument that claim 13 narrows claim 10 since “depositing” is narrower than “forming.”
The Examiner respectfully submits that in context since a layer is formed that would mean that “forming” is also “depositing” since a layer is left behind and thus “deposited” no matter the deposition/formation technique. 
 
The Examiner considered Applicant’s argument that Piascik does not teach the usefulness of depositing over a zinc sacrificial layer. Remarks p. 7.
The Examiner respectfully submits that Dean teaches this usefulness.
 
The Examiner considered Applicant’s argument that Dean (and Stareck) use(s) different materials. Remarks p. 7.
The Examiner respectfully submits that a person having ordinary skill in the art would have recognized that Dean teaches that the general addition of an additional metal on top of a sacrificial layer would lead to more protection in combination using Watson’s, Piascik’s, and Stareck’s materials. There is nothing in these references that would teach away from this combination thus leading to a reasonable expectation of success and would constitute sufficient guidance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alcotel, Understanding the Alloys of Aluminum (2009) (describing the different aluminum alloy series and their characteristics).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
Examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicant can schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794                                                                                                                                                                                                        /HARRY D WILKINS III/Primary Examiner, Art Unit 1794